State of Maryland v. Travis Sanders, No.: 2742, September Term 2015.


MENTAL HEALTH> COMPETENCY > DISABILITIES AND PRIVILEGES OF
MENTALLY DISORDERED PERSONS > INSANITY OR INCOMPETENCY AT
TIME OF PROCEEDINGS > CRIMES > PLAIN LANGUAGE; PLAIN
ORDINARY, OR COMMON MEANING>

Travis E. Sanders (the appellee) was charged with numerous criminal offenses including—sex
abuse of a minor, sex offense in the second degree, sex offense in the third degree, and second
degree assault in connection with alleged events that occurred between June 1 and August 20,
2013. After pleading not guilty and, in the alternative, not criminally responsible, the Circuit Court
for Baltimore County ordered an evaluation of the appellee and found that he had a diagnosis of
possible mental retardation. The appellee was committed to the Department of Health and Mental
Hygiene (“the Department” or “the Health Department”) on May 5, 2014 for an assessment of his
competency to stand trial. In a report dated May 8, 2014, Dr. Stephen W. Siebert, M.D., M.P.H, a
Health Department physician concluded that the appellee may not be competent to stand trial and
requested further assessment. On June 5, 2014, Dr. Siebert along with Erik Lane, Psy.D., a Health
Department psychologist, found that the appellee may have borderline intellectual functioning per
an earlier 2007 assessment, but concluded that the appellee was not competent to stand trial and
was a danger to himself or others. Accordingly, on July 22, 2014, the Circuit Court for Baltimore
County found the appellee incompetent to stand trial and committed him to the Health Department
as a danger to himself or others due to mental retardation (preferred term is intellectual disability).

The Department admitted the appellee to Spring Grove Hospital Center from July 29, 2014 to
December 17, 2015. During the appellee’s stay, the circuit court received several status reports for
the appellee. Three out of four doctors found the appellee to be competent. Another doctor, Dr.
Fielding who did not make a determination of competency, found that the appellee had significant
intellectual deficits and placed him in the extremely low range of functioning in comparison to
men his age. Additionally, he noted that the 2007 assessment mentioned in Drs. Siebert and Lane’s
reports mistakenly overstated the appellee’s reading score and that no one should use the 2007
intelligence estimate. Dr. Fielding’s reports were not mentioned in any of the four reporting
doctors’ reports.

During the appellee’s stay at Spring Grove, a Spring Grove social worker assisted the appellee in
applying for DDA services. She stated that the appellee should qualify for aftercare services. On
March 30, 2015, DDA denied the appellee’s application for services concluding that he did not
meet the criteria for developmental disability. The report stated that the appellee was entitled to an
appeal hearing. However, there is no record of such a request.

A competency hearing was held on December 17, 2015. Appellee’s counsel expressed that the
DDA improperly denied the appellee’s application for services because the agency failed to
adequately account for Dr. Fielding’s assessment. The court agreed, found the appellee to be
incompetent, and ordered among other things, that the appellee was eligible for services.
The State argues that because the court’s order places no limitations on the DDA services, it
therefore extends the appellee’s eligibility for services beyond his commitment to the Department.
The State continues that § 3-106 of the Criminal Procedure Article and Title 7 of the Health
General Article do not grant the court authority to deem the appellee eligible for DDA services,
and that that authority lies in the hands of the Department.

The main issue on appeal is whether the circuit court exceeded its authority when it ordered that
the appellee was eligible for services following release from commitment. We hold that the circuit
court did exceed its authority and that the statute clearly gives the authority to determine one’s
eligibility for services to the Health Department. Accordingly, we modify the court’s decision,
removing the paragraph pertaining to the appellee’s eligibility.
Circuit Court for Baltimore County
Case No. 03-K-13-005644

                                                    REPORTED

                                       IN THE COURT OF SPECIAL APPEALS

                                                 OF MARYLAND

                                                     No. 2742

                                               September Term, 2015
                                     ______________________________________

                                             STATE OF MARYLAND

                                                         v.

                                                TRAVIS SANDERS
                                     ______________________________________

                                          Woodward, C.J.,
                                          Arthur,
                                          Reed,

                                                       JJ.
                                     ______________________________________

                                                Opinion by Reed, J.
                                     ______________________________________

                                          Filed: September 4, 2018




        2018-09-04
        15:21-04:00
       This case originated in the Circuit Court for Baltimore County, where Travis E.

Sanders (hereinafter the “appellee”) was charged with sex abuse of a minor, sex offense in

the second degree, sex offense in the third degree, and second degree assault in connection

with alleged events that occurred between June 1 and August 20, 2013. After pleading not

guilty and, in the alternative, not criminally responsible, the appellee was committed to the

Department of Health and Mental Hygiene (hereinafter the “Health Department”) on May

5, 2014, for an assessment of his competency to stand trial. That assessment resulted in a

finding of incompetency, and the circuit court held a hearing on December 17, 2015, to

review that determination. Following the hearing, the court ruled that the appellee remained

incompetent to stand trial and was “eligible” for Developmental Disabilities

Administration (“DDA”) services.

       The Health Department presents two questions for our review on appeal, which we

rephrase:1


       1
           The Health Department presents the following questions:

                1. Did the circuit court exceed its statutory authority by
                   finding that Mr. Sanders is eligible for DDA services, when
                   by statute that determination lies solely within the
                   discretion of the DDA?

                2. Did the circuit court’s finding that Mr. Sanders was eligible
                   for DDA services lack sufficient evidence, where the circuit
                   court considered expert reports that were conducted for the
                   purpose of determining Mr. Sanders’s competency, not his
                   eligibility for DDA services; heard no testimony; relied on
                   the lay opinion of defense counsel; failed to consider the
                   statutory criteria for determining eligibility; and gave the
                   Department no opportunity to defend its decision to deny
                   Mr. Sanders’s application for eligibility?
                1. Did the circuit court exceed its statutory authority when it
                   ordered that the appellee “is eligible for DDA services”?

                2. Was the circuit court’s decision regarding the appellee’s
                   eligibility for DDA services supported by sufficient
                   evidence?

         For the following reasons, we answer the first question in the affirmative. Therefore,

we need not consider the second question and shall modify the judgment of the circuit

court.

                        FACTUAL AND PROCEDURAL BACKGROUND

         On September 30, 2013, the appellee was indicted on various sex offenses allegedly

committed between June 1 and August 20 of that year. He entered a plea of not guilty and,

in the alternative, not criminally responsible to each count on May 5, 2014. On that same

day, citing “possible mental retardation,”2 the circuit court committed the appellee to the

Health Department for an examination as to his competency to stand trial.



         2
          Because “‘intellectual disability’ [is the] ‘currently preferred term’ for [the]
mental health profession to describe [the] same ‘population of individuals who were
diagnosed previously with mental retardation in number, kind, level, type, and duration of
the disability,’” Williams v. Cahill ex rel. Cty. of Pima, 232 Ariz. 221, 222 (Ct. App. 2013)
(quoting Robert L. Schalock et al., The Renaming of Mental Retardation: Understanding
the Change to the Term Intellectual Disability, 45 Intell. & Developmental Disabilities
116, 120 (2007)), the term “mental retardation” has been replaced with “intellectual
disability” in many parts of the Maryland Code. See Md. Laws, ch. 119 (“Rosa’s Law”).
However, “mental retardation” still appears in the sections of the Criminal Procedure
Article that govern competency to stand trial and criminal responsibility. See Md. Code
Ann., Crim. Proc. §§ 3-106 & 3-108.
       At the federal level, “[t]he mental retardation language was changed to ‘intellectual
disability’     when     President     Obama        signed    the     so-called Rosa’s Law in
2010. Rosa’s Law drew its name from Rosa Marcellino, a nine year-old girl with Down
syndrome.” Sarah E. Redfield & Theresa Kraft, What Color Is Special Education?, 41 J.L.
& Educ. 129 (2012) (emphasis in original).
                                               2
       In a report dated June 5, 2014, Stephen W. Siebert, M.D., M.P.H., and Erik Lane,

Psy.D., both of the Health Department, concluded that the appellee was not competent to

stand trial. In an addendum to that report, Drs. Siebert and Lane also concluded that the

appellee was a danger to himself or others. Based on these conclusions, on July 23, 2014,

the circuit court ordered that the appellee be committed to the Health Department until it

was “satisfied that [he] is no longer incompetent to stand trial or is no longer, by reason of

a mental disorder . . . , a danger to self or the person or property of another.” The Health

Department subsequently admitted the appellee to Spring Grove Hospital Center

(hereinafter “Spring Grove”), where he remained for care and treatment from July 29,

2014, through December 17, 2015.

       During the approximately thirteen months following the appellee’s admission to

Spring Grove, the court received four additional reports pertaining to the appellee’s

competency to stand trial. Three of these reports—a January 7, 2015, report by Christopher

M. Wilk, M.D., a Health Department physician; a May 1, 2015, report by Melissa

Blackwell, Psy.D., a Health Department consultant; and a September 2, 2015, report by

Bevin Merles, Psy.D., a Health Department psychologist—concluded with a finding that

the appellee was competent to stand trial. Only Beverlie Mormile, Psy.D., a psychologist

hired by the Office of the Public Defender, in a report dated July 9, 2015, found that the

appellee was not competent to stand trial.

       In addition, the court received a report by Eric Fielding, Ph.D., dated June 26, 2015.

Unlike the others, Dr. Fielding’s report did not address the appellee’s competency to stand



                                              3
trial. Instead, pursuant to a court order of January 9, 2015, its purpose was to “clarify [the

appellee’s] diagnosis for treatment and discharge planning purposes.”

       In February 2015, the appellee, with the assistance of Denise Leite-Finken, a social

worker at Spring Grove, filed an application for DDA services. In a determination letter

dated March 30, 2015, the DDA informed the appellee that his application had been denied

because he did not meet all the criteria for “developmental disability,” and thus, did not

meet the statutory criteria for DDA services.

       On December 17, 2015, the circuit court held a hearing to review its July 2014

determination that the appellee was not competent to stand trial. After the hearing, the court

issued the following written order:

                                          ORDER

                     It is this 17th day of Dec[ember], 2015, by the Circuit
              Court for Baltimore County ORDERED:

                     That upon consideration of the report of Eric Fielding,
              Ph. D., Spring Grove State Hospital Department of Clinical
              Psychology dated June 26, 2015 and the report of Beverli [sic]
              Mormile, Psy.D. dated July 9, 2015, it is the finding of the
              Court that the Defendant Travis Eugene Sanders, having been
              charged with the commission of a crime, remains incompetent
              to stand trial because of an intellectual disability (intellectual
              developmental disorder) and remains a danger to self or the
              person or property of another, and it is further:

                     ORDERED, the defendant Travis Eugene Sanders is
              committed to the Department of Health and Mental Hygiene
              for placement in a Developmental Disabilities Administration
              (DDA) facility until the Court is satisfied the Defendant is no
              longer incompetent to stand trial or is no longer a danger to self
              or the person or property of others, and it is further



                                              4
                       ORDERED that the defendant Travis Eugene Sanders
               is eligible for DDA services, and it is further

                      ORDERED that immediately upon receipt of this order,
               Spring Grove State Hospital Center shall transport the
               defendant Travis Eugene Sanders to the Developmental
               Disabilities Administration facility that the Department
               designates.

(Emphasis added).

         On January 19, 2016, the Health Department filed a timely notice of appeal to this

Court.

                                        DISCUSSION

                              I. Eligibility for DDA Services

                                  A. Parties’ Contentions

         The Health Department argues that because the circuit court’s December 17, 2015

order places no limitations on the DDA services for which appellee is eligible, it “has the

effect of mandating that Mr. Sanders be deemed eligible for DDA services following his

release from commitment to the Department.” Such effect, the Health Department asserts,

is impermissible because “[n]o statutory provision of the Criminal Procedure Article

expressly authorizes the circuit court to determine a criminal defendant’s eligibility for

post-commitment DDA services.” The Health Department contends that in addition to its

plain meaning, the structure and legislative history of § 3-106(b) of the Criminal Procedure

Article (“CP”) of the Maryland Code require us to construe the statute against the circuit

court’s order. The Health Department argues that any other reading of CP § 3-106(b) would

put it at odds with Title 7 of the Maryland Code’s Health General Article (“HG”). In that


                                             5
case, the Health Department asserts that under Suter v. Stuckley, 402 Md. 211, 231 (2007),

Title 7 of the Health General Article, as the more specific of the two irreconcilable statutes,

would apply.

       Lastly, the Health Department contends that not only did the circuit court exceed its

statutory authority in ordering that the appellee “is eligible for DDA services,” but it also

authorized the expenditure of state funds and usurped the discretionary functions of an

administrative department in violation of the Separation of Powers Article of the Maryland

Declaration of Rights.

       The appellee responds that “[t]he circuit court’s declaration that Mr. Sanders ‘is

eligible for DDA services’ was consistent with the legal mandate of [CP] § 3-106(b).” In

support of this argument, the appellee points specifically to the following statutory

language: “If a court commits the defendant because of mental retardation, the Health

Department shall require the Developmental Disabilities Administration to provide the care

or treatment that the defendant needs.” CP § 3-106(b)(2). The appellee concedes that

pursuant to HG § 7-403(b), in order for an individual to qualify for DDA services, he must,

generally, satisfy the Health General Article’s five-part definition of “developmental

disability.” However, because “intellectual disability” is defined as “a developmental

disability that is evidenced by significantly subaverage intellectual functioning and

impairment in the adaptive behavior of an individual,” HG § 7-101(k) (emphasis added by

appellee), the appellee argues that the circuit court’s finding that he was incompetent to

stand trial due to “mental retardation” necessarily entailed a finding that he had a



                                              6
developmental disability. See supra n. 2 (explaining that in many legislative contexts, an

intellectual disability was once called “mental retardation”).

       The appellee further asserts that the circuit court’s finding regarding his eligibility

for DDA services merely ensures that he “is not deprived of his constitutionally protected

due process interests in ‘conditions of reasonable care and safety.’” (Quoting Youngberg

v. Romeo, 457 U.S. 307, 324 (1982)).

       Finally, the appellee contends that “[b]y its plain language, [CP] § 3-106 does not

impose any temporal limitations on the DDA’s duty, but simply provides that the ‘[Health]

Department shall require the Developmental Disabilities Administration to provide the care

or treatment that the defendant needs.’” Therefore, and because the Health General Article

defines “services” as encompassing “residential, day, or other services,” HG § 7-101(n),

the appellee argues that “[i]t would be illogical to conclude that a defendant in Mr.

Sanders’s position is no longer eligible for DDA services simply because he is discharged

from a residential facility.”3

                                  B. Standard of Review

        “Where an order involves an interpretation and application of Maryland

constitutional, statutory or case law, our Court must determine whether the trial court’s

conclusions are “legally correct” under a de novo standard of review.” Schisler v. State,

394 Md. 519, 535 (2006).


       3
         The parties made additional arguments pertaining to whether the evidence was
sufficient to support a finding that the appellee was eligible for DDA services. However,
because the circuit court lacked the statutory authority to make this finding in the first
place, we need not address these arguments on appeal.
                                              7
                                       C. Analysis

      In Merchant v. State, 448 Md. 75, 94 (2016), addressing another issue related to

Title 3 of the Criminal Procedure Article,4 the Court of Appeals explained that

                    [t]he cardinal rule of statutory interpretation is   to
             ascertain and effectuate the real and actual intent of the
             Legislature. A court’s primary goal in interpreting statutory
             language is to discern the legislative purpose, the ends to be
             accomplished, or the evils to be remedied by the statutory
             provision under scrutiny.

                     To ascertain the intent of the General Assembly, we
             begin with the normal, plain meaning of the statute. If the
             language of the statute is unambiguous and clearly consistent
             with the statute’s apparent purpose, our inquiry as to the
             legislative intent ends ordinarily and we apply the statute as
             written without resort to other rules of construction. We neither
             add nor delete language so as to reflect an intent not evidenced
             in the plain and unambiguous language of the statute, and we
             do not construe a statute with forced or subtle interpretations
             that limit or extend its application.

                     We, however, do not read statutory language in a
             vacuum, nor do we confine strictly our interpretation of a
             statute’s plain language to the isolated section alone. Rather,
             the plain language must be viewed within the context of the
             statutory scheme to which it belongs, considering the purpose,
             aim, or policy of the Legislature in enacting the statute. We
             presume that the Legislature intends its enactments to operate
             together as a consistent and harmonious body of law, and, thus,
             we seek to reconcile and harmonize the parts of a statute, to the
             extent possible consistent with the statute’s object and scope.
             Where the words of a statute are ambiguous and subject to
             more than one reasonable interpretation, or where the words
             are clear and unambiguous when viewed in isolation, but
             become ambiguous when read as part of a larger statutory

      4
         The issue in Merchant was to determine “the standard of review applicable to a
circuit court’s review of the findings and recommendations of an Administrative Law
Judge . . . for the grant or revocation of a conditional release for a ‘committed
person’ pursuant to [CP §§ 3-114 et seq.]” 448 Md. at 94.
                                            8
               scheme, a court must resolve the ambiguity by searching for
               legislative intent in other indicia, including the history of the
               legislation or other relevant sources intrinsic and extrinsic to
               the legislative process. In resolving ambiguities, a court
               considers the structure of the statute, how it relates to other
               laws, its general purpose and relative rationality and legal
               effect of various competing constructions.

                      In every case, the statute must be given a reasonable
               interpretation, not one that is absurd, illogical or incompatible
               with common sense.

Id. at 94–95 (quoting Gardner v. State, 420 Md. 1, 8–9, 20 A.3d 801, 806 (2011)). With

these principles of statutory construction in mind, we now turn our attention to whether the

circuit court exceeded its authority when it ruled that the appellee “is eligible for DDA

services.”

         The circuit court’s authority to commit a defendant to a designated Health

Department facility upon a finding that he is incompetent to stand trial is derived from CP

§ 3-106(b)5, which provides:

                    Commitment of defendant to designated facility

               (b)(1) If, after a hearing, the court finds that the defendant is
               incompetent to stand trial and, because of mental retardation or
               a mental disorder, is a danger to self or the person or property
               of another, the court may order the defendant committed to the
               facility that the Health Department designates until the court
               finds that:

                  (i) the defendant no longer is incompetent to stand trial;

                  (ii) the defendant no longer is, because of mental
                  retardation or a mental disorder, a danger to self or the
                  person or property of others; or


5
    The article has since been amended by 2018 Md. Laws HB. No. 111.
                                              9
                  (iii) there is not a substantial likelihood that the
                  defendant will become competent to stand trial in the
                  foreseeable future.

              (2) If a court commits the defendant because of mental
              retardation, the Health Department shall require the
              Developmental Disabilities Administration to provide the care
              or treatment that the defendant needs.

       At issue here is subsection (b)(2) of the above provision. Specifically, we are called

upon to determine whether the circuit court’s finding that the appellee “is eligible for DDA

services” was within its statutory authority to “require the Developmental Disabilities

Administration to provide the care or treatment that the defendant needs.” For the following

reasons, we hold that that the circuit court exceeded its authority when it made a ruling on

the appellee’s eligibility for DDA services. However, because all other portions of the order

were valid, we shall merely modify the judgment below in accordance with Md. Rule 8-

604(a)(4). We explain.

       Under CP § 3-106, “[i]f . . . the court finds that the defendant is incompetent to

stand trial and, because of mental retardation or a mental disorder, is a danger to self or the

person or property of another, the court may order the defendant committed to the facility

that the Health Department designates.” Id. at § 3-106(b)(1). Moreover, “[i]f a court

commits the defendant because of mental retardation, the Health Department shall require

the Developmental Disabilities Administration to provide the care or treatment that the

defendant needs.” Id. at § 3-106(b)(2). To reiterate, “we look first to the language of the

statute, giving those words their ordinary and natural meaning. When the plain meaning of

the language is clear and unambiguous…our inquiry is at an end.” Lewis v. State, 348 Md.
10
648, 653 (1997) (internal citations omitted). Applying these principles of statutory

interpretation, we look at the ordinary and natural meaning, or the plain meaning of the

article, and find that its language is clear and unambiguous.

       The Criminal Procedure Article clearly grants the court the authority to require the

Health Department to provide commitment-based services to defendants whom the court

finds to be incompetent and, due to mental retardation or a mental disorder, a danger to

themselves or the person or property of others in subsection (b)(1). The court did just that

in the second decretal paragraph of its December 17, 2015, order:

              . . . and it is further:

                     ORDERED, the defendant Travis Eugene Sanders is
              committed to the Department of Health and Mental Hygiene
              for placement in a Developmental Disabilities Administration
              (DDA) facility until the Court is satisfied the Defendant is no
              longer incompetent to stand trial or is no longer a danger to self
              or the personal or property of others[.]

At trial, dialogue between appellee’s counsel and the court was as follows:

              [COUNSEL]: I have very mu [sic], very, I have concerns about

              [appellee] continuing to be in Spring Grove

              [COURT]: As opposed to DDA?

              [COUNSEL]: As opposed to DDA.

       Given this dialogue, it is clear that the third decretal paragraph, in which the court

ordered that the appellee “is eligible for DDA services,” was in reference to community-

based services and not a committed facility. However, the statutory framework for post-




                                             11
commitment services places the eligibility determination in the hands of the Health

Department, not the courts.

       Applications for community-based DDA services are governed by HG §§ 7-402

through 7-407 and further delineated in Chapters 10.22.12.04 through .08 of the Code of

Maryland Regulations (COMAR). Based upon these statutory and regulatory provisions, it

is clear that the legislature intended that determinations regarding an individual’s eligibility

for post-commitment DDA services be made by the Health Department. For example, HG

§ 7-404(b) provides:

                (b) The Secretary may not accept an individual for services
                unless the results of the evaluation are that the individual:

                   (1) Has developmental disability; or

                   (2) Does not have developmental disability, but does
                   meet the eligibility requirements for individual support
                   services.

       The criteria for having a developmental disability and meeting the eligibility

requirements for individual support services are governed by HG §§ 7-101(f) and 7-403(c),

respectively:

                                  Developmental disability

                (f) “Developmental disability” means a severe chronic
                disability of an individual that:

                   (1) Is attributable to a physical or mental impairment,
                   other than the sole diagnosis of mental illness, or to a
                   combination of mental and physical impairments;

                   (2) Is manifested before the individual attains the age of
                   22;


                                              12
                 (3) Is likely to continue indefinitely;
                 (4) Results in an inability to live independently without
                 external support or continuing and regular assistance;
                 and

                 (5) Reflects the need for a combination and sequence of
                 special, interdisciplinary, or generic care, treatment, or
                 other services that are individually planned and
                 coordinated for the individual.

                        [Individual support services e]ligibility

              (c) To be eligible for individual support services, an individual
              shall have a severe chronic disability that:

                 (1) Is attributable to a physical or mental impairment,
                 other than the sole diagnosis of mental illness, or to a
                 combination of mental and physical impairments; and

                 (2) Is likely to continue indefinitely.

       In addition, applicants who are denied DDA services have the right to request an

administrative hearing on the Health Department’s determination. HG § 7-406(a). The

appellee was advised of his hearing rights in the March 30, 2015 determination letter.

However, there is no record of him ever requesting a review hearing.

       As we noted above, CP § 3-106(b)(2) provides that “[i]f a court commits the

defendant because of mental retardation, the Health Department shall require the

Developmental Disabilities Administration to provide the care or treatment that the

defendant needs.” Id. at § 3-106(b)(2) (emphasis added). This provision clearly does not

grant the court authority to determine one’s eligibility for DDA services. It makes no

mention of eligibility and the rules of statutory interpretation do not allow this court to

create a meaning not evidenced or intended. We find Title 7 of the Health General Article,


                                             13
governing Developmental Disabilities Law, to be even more instructive. Under HG § 7-

403, the Secretary of the Health Department will determine whether the applicant does or

does not have a developmental disability but may still be eligible for support services. The

Secretary is also responsible for approving an applicant’s application, as well as

determining the nature of the disability and the nature of the services that the individual

requires. HG § 7-404 reiterates that the Secretary shall determine the nature, extent, and

timing of the services to be provided. Thus the authority is granted to the Health

Department, not the courts. Therefore, the Health Department is correct. Neither § 3-106

nor Title 7 of the Health General article authorize the circuit court to determine the

appellee’s eligibility for DDA services. To be clear, however, the trial court’s language

ordering that the defendant be committed for placement "in a Developmental Disabilities

Administration (DDA) facility until the Court is satisfied the Defendant is no longer

incompetent to stand trial or is no longer a danger to self or the person or property of others"

is a proper and binding order in accordance with CP § 3-106 (b) and the competency

statutory scheme. “A court may neither add nor delete language so as to reflect an intent

not evidenced in the plain and unambiguous language of the statute; nor may it construe

the statute with forced or subtle interpretations that limit or extend its application.” Price

v. State, 378 Md. 378, 387 (2003) (citing County Council v. Dutcher, 365 Md. 399, 416-

17 (2001)).

       For the foregoing reasons, we hold that the court lacked the statutory authority to

order that the appellee was eligible for DDA services beyond those related to his

commitment to the Health Department under CP § 3-106(b). Accordingly, pursuant to Md.

                                              14
Rule 8-604(a)(4) (giving the Court of Appeals and the Court of Special Appeals the power

to “modify the judgment” below), we hereby modify the December 17, 2015, order so that

it shall no longer contain the third decretal paragraph, which states: “ORDERED that the

defendant Travis Eugene Sanders is eligible for DDA services[.]”

                                        JUDGMENT OF THE CIRCUIT COURT
                                        FOR BALTIMORE COUNTY MODIFIED
                                        IN ACCORDANCE WITH THIS OPINION.
                                        COSTS TO BE PAID BY BALTIMORE
                                        COUNTY.




                                          15